Brooke, J.
concurring, the decree of the court of appeals was to the following effect:
The court is of opinion that the circuit court erred in sustaining the first, second, fourth and fifth except-he defendant to the report of commissioner Francis B. Dyer, made in pursuance of the decretal order made in the first suit on the fourth day of June 1832 ; and also erred in the second suit, in considering that the plaintiffs were not entitled to interest on their share of rents and hires, but only to the principal money : Therefore decreed that the said decree be reversed, and that the appellee pay to the appellants their costs by them expended in the prosecution of their appeal here. And the cause is remanded to the circuit court, with instructions to recommit the accounts to a commissioner of said court, to be restated; who is to be instructed, in settling the account of the land fund and hires of slaves (in the first cause), to charge the defendants respectively with the hires actually received, or for which they were accountable, and with the interest due from them on the sums in their hands at the end of every year ; and after deducting the disbursements properly chargeable to the wards, for each current year, out of that fund, the balance to be carried to the principal, and interest to be charged on it accoi'dingly, to the period when the wards arrived, at age,* after which the account is to be stated on the ordinary principles as between debtor and creditor: and in the second case, to state and settle the accounts with annual rests, upon the principles which apply to guardians’ accounts; carrying the interest of the money fund and estimated rent and hires due from the guardian, at each annual settlement, to the principal, and charging inte*223restt thereon thenceforward accordingly, until the wards arrived at age;* from which latter period the account is to be stated as between ordinary debtor and creditor.

The decree, as entered in the order book, used the words in italics; but the words “the guardianship terminated” would have expressed more correctly the meaning of the judges as indicated in their opinions.